UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL E. KEELING, #CV0908,
Plaintiff, CIVIL ACTlON NO. 1:18-cv-02195
v. (KANE, J.)

. (SAPORITO, l\/[.J.)
MR. JOHN WETZEL, et al.,

 

Defendants.
ORDER

This is the plaintiffs second motion for service by a United States
marshal, deputy marshal, or some other person specially appointed by
the Court pursuant to Rule 4(c) (3) of the Federal Rules of Civil Procedure.
(Doc. 11).

On November 13, 2018, the court received and filed the plaintiffs
pro se complaint asserting federal civil rights claims against twenty
separate defendants, along With remittance of the requisite $400 filing
and administrative fees. (Doc. 1). On November 20, 2018, noting that a
summons had not yet been issued to the plaintiff in accordance With Rule
4(b) of the F ederal Rules of Civil Procedure, We entered an Order
directing the Clerk to issue a summons and provide it to the plaintiff for

service of the complaint upon the twenty named defendants (Doc. 5). The

Clerk issued a summons and mailed it and related forms to the plaintiff
that same day. (Doc. 6).

On December 12, 2018, We received a letter-motion by the plaintiff
expressing his confusion about the procedure for service of original
process. (Doc. 8). He appeared to be under the mistaken impression that
service Was to be performed by the United States l\/larshals Service. (Id.).

We construed that letter-motion as a motion for service by a United
States marshal, deputy marshal, or some other person specially
appointed by the Court pursuant to Rule 4(c)(3) of the Federal Rules of
Civil Procedure, and We denied the motion. (Doc. 9). ln doing so, We
explained that it is the plaintiff Who is responsible for having the
summons and complaint served, and that Rule 4 only requires service by
the United States Marshals Service in in forma pauperis and seamen’s
suits. This action is neither in forma pauperis nor a seaman’s suit, so he
is not entitled to service by the United States l\/larshals Service as a
matter of course.

We further explained that the Court has discretion to order service
by the United States Marshals Service. But the plaintiff here had not

demonstrated any basis for us to exercise that discretion and order

service on his behalf. We noted that he had paid the full $4()0 filing and
administrative fees to commence this Suit, and thus he presumably had
either the financial resources to retain a private process server or the
assistance of family or friends Who are not parties to the action. See Fed.
`R. Civ. P. 4(c)(2) (“Any person Who is at least 18 years old and not a party
may serve a summons and complaint.”). Moreover, We noted that Rule
4(d) permits him to request that each individual defendant Waive formal
service by mailing that defendant a Written notice and request for Waiver
of service prior to attempting personal service, and if the defendant fails
to Waive service Without good cause, the Court is required to impose on
that defendant any expenses later incurred in making personal service.
See Fed. R. Civ. P. 4(d)(2). Finally, We noted that there Was nothing in
the record before us to suggest that the plaintiff had made any good faith
effort Whatsoever to effectuate service of process or to request that the
defendants Waive formal service.

NoW, We are presented With a second motion for service by a United
States marshal, deputy marshal, or some other person specially
appointed by the Court pursuant to Rule 4(c)(3) of the F ederal Rules of

Civil Procedure. (Doc. 11).‘The plaintiff appears to continue to be under

the mistaken impression that the United States l\/larshals Service is
responsible for service. He advises that, after multiple attempts to verify
service by the United States Marshals Service, including several
telephone calls by a family member, he has been unable to confirm when
the marshals would complete service. He notes that the time limit
imposed by Rule 4(m) will soon expire, and thus requests that we order
the United States l\/larshals Service to effectuate service on or before
March 20, 2019.1

Despite his personal difficulty understanding the procedure for
service of process, the plaintiff has still failed to demonstrate any reason
why he is incapable of effectuating Service of the complaint, or obtaining
waivers of service, on his own or with the assistance of family or friends.
From the representations made in his motion, he does not appear to have
run into any obstacle to perfecting service, but rather, he appears to have
failed to move the matter forward himself, obstinately clinging to the
misconception that service will be accomplished for him by the United

States l\/larshals Service.

 

1 Actually, the Rule 4(m) time period has already expired. The time
limit for service was reduced from 120 days to 90 days in 2015. See Fed.
R. Civ. P. 4(m) & advisory committee notes (2015).

_4_

We are reluctant to unnecessarily burden the already overburdened
United States l\/larshals Service with this task when the plaintiff has
failed to make any substantial attempt to accomplish it himself We will
deny the motion for service under Rule 4(c)(3), but grant the plaintiff an
extension of time to serve the complaint, See Fed. R. Civ. P. 4(m).

We note that the process for requesting a waiver of service is set
forth in clear and concise terms under Rule 4(d) of the Federal Rules of
Civil Procedure, and all the necessary forms have been included as part

of the summons packet provided by the Clerk. See Fed. R. Civ. P. 4(d)(1).2

 

2 ln pertinent part, Rule 4(d)(1) provides:
The plaintiff may notify [an individual] defendant that
an action has been commenced and request that the
defendant waive service of a summons The notice and
request must:
(A) be in Writing and be addressed . . . to the
individual defendant . . . ;
(B) name the court where the complaint was filed;
(C) be accompanied by a copy of the complaint, 2
copies of the waiver form [(Form AO 399)], and a
prepaid means for returning the form;
(D) inform the defendant, using [Form AO 398], of
the consequences of waiving and not waiving service ;
(E) state the date when the request is sent;
(F) give the defendant a reasonable time of at least
30 days after the request was sent . . . to return the
waiver; and
(G) be sent by first-class mail or other reliable
( continued on next page)

lf any defendants refuse to waive formal service, the plaintiff may
hire a private process server and file a motion for reimbursement of his
expenses from the recalcitrant defendants See Fed. R. Civ. P. 4(d)(2). Or
he may seek the assistance of family or friends outside prison to assist
him in effectuating service. See Fed. R. Civ. P. 4(c)(1)'(“A summons must
be served with a copy of the complaint.”); Fed. R. Civ. P. 4(0)(2) (“Any
person who is at least 18 years old and not a party may serve a summons
and complaint.”); Fed. R. Civ. P. 4(e)(2) (authorizing service by
“delivering a copy of the summons and of the complaint to the individual
personally” or “leaving a copy of each at the individual’s dwelling or usual
place of abode with someone of suitable age and discretion who resides
there”); Fed. R. Civ. P. 4(e)(1) (authorizing service by following state law
procedures); Pa. R. Civ. P. 402(a)(2)(iii) (authorizing service by “handing
a copy . . . at any office or usual place of business of the defendant to his

agent or to the person for the time being in charge thereof’).3

 

means

Fed. R. Civ. P. 4(d)(1).
3 See, e.g., United States ex rel. Thomas U. Randle, 371 F. Supp. 252,
254 (E.D. Pa. 197 4) (finding valid service upon corrections employee
Where plaintiff had summons and complaint delivered to records officer
at correctional institution from Which he had been recently transferred).

_6_

Accordingly, IT IS HEREBY ORDERED THAT:

1. The plaintiffs second motion for service by a United States
marshal, deputy marshal, or some other person specially appointed by
the Court pursuant to Rule 4(0)(3) of the Federal Rules of Civil Procedure
(Doc. 11) is DENIED; and

2. For good cause shown, the time for service of the summons
and complaint upon the defendants is extended until ninety (90) days

from the date of this Order.

Dated: March f , 2019 /¢-*~¢-*'14- fr Wd{
(<)'osEPH F. sAiy,/o'RITo, JR.
United States l\/lagistrate Judge

